Citation Nr: 0938146	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-36 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee limitation of motion.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee instability.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease.  

4.  Entitlement to benefits for total disability based upon 
individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In its December 2006 
rating decision, the RO awarded service connection for left 
knee instability and right knee degenerative joint disease 
and awarded each a 10 percent rating.  In January 2008, the 
RO denied entitlement to TDIU benefits.  

In August 2009, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  

In the Veteran's December 2008 substantive appeal, he 
requested that his temporary 100 percent disability rating 
following his surgery for a right hip replacement be extended 
for another six months.  It appears as though action on this 
request has yet to be taken and it is referred to the RO for 
any appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disability is manifested by 
symptoms including recurrent subluxation, severe in nature, 
and limitation of motion due to pain with x-ray evidence of 
arthritis.

3.  The Veteran's right knee disability is manifested by 
limitation of motion due to pain with x-ray evidence of 
arthritis.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

2.  The criteria for a 30 percent rating for severe 
instability and subluxation of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5257 
(2009). 

3.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2006, July 2006, September 2007, 
and November 2008, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his 
underlying claim for service connection and his current 
increased ratings claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the July 
2006 notice.  Additional notice of the criteria for an 
increased rating, that was previously required by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was provided in 
November 2008.  

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2006 notice was given prior to the 
appealed AOJ decision dated in November 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In August 2009, the 
Veteran appeared and testified at a Travel Board hearing at 
the St. Petersburg RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran seeks increased initial ratings for his left knee 
instability and right knee arthritis, and an increased rating 
for his left knee limitation of motion.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Veteran was originally awarded service connection for 
left knee disability in a June 1952 rating decision.  He was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Diagnostic Code 5024 requires that tenosynovitis be rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  Diagnostic Code 5003 allows for rating 
disabilities of the joints by the level of limitation of 
motion when there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
order for a separate rating to be assigned, there must be 
evidence of additional disability not already considered in 
evaluating the disability in order to avoid pyramiding as per 
38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, ratings are 
assigned based on limited flexion of the knee.  There must be 
evidence of flexion limited to 45 degrees in order for a 10 
rating to be assigned.  If flexion is limited to 30 degrees, 
a 20 percent is assigned, and if flexion is limited to 15 
degrees, a 30 percent rating is assigned.  Under Diagnostic 
Code 5261, a 10 percent rating is assigned if extension is 
limited to 10 degrees, 20 percent is assigned if extension is 
limited to 15 degrees, and 30 percent is assigned if 
extension is limited to 20 degrees.  Separate ratings for 
both limited flexion and limited extension are allowed if the 
objective evidence shows a compensable level of limited 
motion for both directions.  See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262 
and 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  The Board 
has considered the DeLuca criteria in conjunction with the 
other applicable criteria regarding these claims.  

By way of background, the Veteran was treated in service for 
an injury to the left knee.  He underwent an arthrotomy and 
was subsequently discharged for what was diagnosed as 
osteochondritis dissecans of the left patella.  He was 
awarded service connection for this disability in June 1952.  
In December 2006, service connection was granted for left 
knee instability and a right knee disability as secondary to 
his original left knee disability.  

Following May 2006 VA x-rays, the Veteran was found to have 
moderate to severe degenerative changes in the left knee, 
irregular left patella, dystrophic and possible ligamentous 
calcifications on the left, and slightly increased mild 
degenerative change in the right knee.  Following an MRI in 
December 2006, the Veteran was noted to have degenerative 
appearing tears of both the medial and lateral menisci with 
moderate to severe medial and lateral compartment 
osteoarthritis.  There was no evidence, however, of a 
ligament tear, but there was joint effusion and a Baker's 
cyst found.  

In December 2006, the Veteran underwent a VA examination of 
the joints.  He complained of bilateral knee pain and had a 
history of a partial patellectomy and debridement in the left 
knee.  He reported difficulty ascending and descending 
stairs.  He reported constant knee pain that is 8 to 9 out of 
10-with 10 being the most severe pain.  The Veteran was only 
able to ambulate for 20 to 30 steps and he used crutches to 
help him ambulate due to lack of stability.  

Upon range of motion testing, the Veteran had left knee 
flexion from 10 to 90 degrees, with pain beginning at 90 
degrees.  There was no change after repetitive motion.  The 
Veteran was noted to ambulate with an antalgic gait.  He had 
no ankylosis of the left knee joint, but reported painful 
motion.  The Veteran advised that there was no additional 
fatigue, weakness, lack of endurance, or additional 
limitation of motion following repetitive use.  The Veteran 
was found to have instability, but the Lachman's and 
McMurray's tests were both negative.  There were no 
functional limitations indicated for standing, but there were 
functional limitations for walking and indications of 
abnormal weight bearing.  Range of motion testing in the 
right knee revealed flexion from 0 to 120 degrees with pain 
beginning at 80 degrees.  There was no instability found in 
the right knee.  Otherwise, the physical examination was 
similar to that of the left knee.  

The Veteran was diagnosed as having severe bilateral 
degenerative joint disease of the knees with partial 
patellectomy on the left.  The examiner indicated that the 
Veteran's range of motion in the left knee was decreased by 
60 degrees and 20 degrees on the right due to pain.  The 
examiner linked the Veteran's current right knee disability 
to his service-connected left knee instability.  

In November 2007, the Veteran underwent another VA 
examination of the joints.  He was found to have pain, 
weakness, stiffness, fatigability, and instability or giving 
way in the left knee.  The Veteran reported that his left 
knee hurt all the time and he had daily flare-ups.  He had to 
use a cane for ambulation.  Despite the initial notation that 
the Veteran's left knee had instability or gave way, the 
Veteran was noted to have no dislocation or recurrent 
subluxation.  Physical examination of the left knee revealed 
active range of motion from 0 to 90 degrees, with pain 
beginning at 60 degrees.  Right knee flexion was from 0 to 
120 degrees.  The assessment of pain upon range of motion 
testing in the right knee was noted to be associated with his 
right hip, not the right knee.  It was noted that the Veteran 
limped and had swelling of the left knee.  Lachman's and 
McMurray's testing was positive in the left knee and negative 
in the right knee.  Otherwise, the physical examination 
revealed similar findings to the December 2006 VA 
examination.  The examiner indicated that the Veteran lost 50 
degrees of range of motion in the left knee secondary to 
pain.  The right knee had no painful motion, fatigue, 
weakness, lack of endurance, additional limitation of motion 
following repetitive use, incoordination, or instability.  
Lachman's and McMurray's testing was negative.  The Veteran 
was diagnosed as having degenerative arthritis of the left 
knee with partial patellectomy and degenerative joint disease 
of the right knee.  

Other VA treatment records reflect complaints of bilateral 
knee pain and show that the Veteran had been prescribed a 
brace for his left knee.  In a September 2008 treatment 
record, the Veteran was noted to have a "destroyed" left 
knee that was "markedly unstable."  The physician indicated 
that the Veteran required a total knee replacement.  

In the Veteran's December 2008 substantive appeal, he 
reported that his left knee was currently twice the size of 
his right knee.  He advised that his left knee was "bent 
forward."  The Veteran indicated that he could not ascend or 
descend stairs due to the combination of his left knee 
disability and his right knee replacement.  He reported that 
he wore a steel brace and used a cane due to his left knee 
disability.  During his hearing the Veteran testified that he 
could not step off a curb with his left leg because it would 
completely collapse.  He also testified that he expected to 
undergo a left knee replacement following treatment for 
prostate cancer.  Of date, it appears as though the Veteran 
has yet to undergo the left total knee replacement.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a 30 percent rating for 
instability and subluxation for the left knee based upon the 
evidence of record reflecting symptoms consistent with the 
rating criteria for severe instability and recurrent 
subluxation.  This is especially reflected in the September 
2008 VA treatment record noting that the Veteran's left knee 
was essentially destroyed and "markedly unstable."  
Further, the VA examinations of record reveal findings of 
instability in the left knee, and the Veteran has competently 
and consistently testified that his left leg will completely 
collapse if he tries to step down with it.  

The 10 percent rating each for the left and right knee for 
limitation of motion due to pain is continued.  Of note, the 
Veteran's limitation of motion in his knees is not 
compensable under Diagnostic Codes 5260 and 5261.  There is 
x-ray evidence of arthritis in both knees.  As noted above, 
the Veteran's left knee range of motion at its worst is to 90 
degrees with pain beginning at 60 degrees, and right knee 
range of motion at its worst is to 120 degrees with pain at 
80 degrees.  The Veteran's flexion in either knee was not 
limited to 30 degrees, nor was extension of either knee 
limited to 15 degrees.  As such, the 10 percent rating for 
the each knee for limitation of motion due to pain is 
continued.  Additionally, there is no evidence of limitation 
of flexion and extension to warrant a separate evaluation of 
each pursuant to VAOPGCPREC 9-2004.

Also, the Board has considered whether to assign staged 
ratings pursuant to Hart and finds that under the 
circumstances it is not appropriate.  


ORDER

A rating in excess of 10 percent for left knee limitation of 
motion is denied.

An initial 30 percent rating for left knee instability and 
subluxation is awarded, subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for right knee 
disability is denied.


REMAND

In light of the findings in the decision above, the Board 
finds that a remand is necessary regarding the Veteran's 
claim of entitlement to TDIU benefits.  

In an August 2007 letter to VA, the Veteran's treating 
physician indicated that he is being treated for coronary 
artery disease status-post stent placement, hypertension, 
hyperlipidemia, and degenerative joint disease which is worse 
in the right hip and left knee.  The physician further noted 
that the Veteran would be undergoing a hip and left knee 
replacement in the future.  The Veteran was noted to use a 
walker/cane to ambulate because of chronic pain in the large 
joints.  The physician indicated that the Veteran was unable 
to be gainfully employed based upon these conditions.  The 
physician, however, did not discuss the main cause or causes 
of the Veteran's unemployability.  

In November 2007, the Veteran underwent another VA 
examination regarding his service-connected right hip and 
bilateral knees.  The examiner opined that the Veteran has 
severe degenerative joint disease and cannot walk far due to 
constant pain.  He found that the Veteran is unemployable for 
a physically active job.  

Although this VA examination addressed whether the Veteran 
was qualified for a physically active job, it was inadequate 
as it did not address whether the Veteran is unemployable in 
general based upon his service-connected disabilities.  The 
Board appreciates the Veteran's submission of a statement 
from his private physician, but also notes that it is not 
specific as to which disabilities actually cause the Veteran 
to be unemployable.  As such, and in light of the increased 
evaluation assigned for left knee instability as noted above, 
the Board finds that a remand is necessary to schedule the 
Veteran for another general medical examination for 
employability purposes and to readjudicate the Veteran's TDIU 
claim based upon the newly assigned rating for the left knee 
instability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
general medical examination to determine 
whether his service-connected disabilities 
render him unemployable.  In making this 
determination the examiner must explicitly 
limit his/her inquiry to the effect that 
the Veteran's service-connected 
disabilities have on his employability and 
must not consider the effect of 
nonservice-connected disabilities.  Also, 
the examiner must ensure that he or she 
considers all of the Veteran's service-
connected disabilities in making the above 
determination including his bilateral knee 
disabilities, right hip disability, 
bilateral hearing loss, and tinnitus.  The 
Veteran's claims folder should be made 
available to the examiner.  Any necessary 
testing should be performed.  A specific 
rationale for the opinion given should be 
provided.  If the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

2.  Following the VA examination and based 
upon the newly rated left knee 
instability, the RO should readjudicate 
the Veteran's TDIU claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


